Citation Nr: 0616910	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 1974 rating decision in which entitlement to service 
connection for migraine headaches was denied.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The January 1974 rating action was in accordance with the 
applicable law and regulations and was adequately supported 
by the evidence then of record.
 
2.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in January 1974 or that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and that, but for any such alleged 
error, the outcome of the decision would have been different.


CONCLUSION OF LAW

The January 1974 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran did not perfect an appeal of the January 1974 
rating decision within one year of notification or within 60 
days of the mailing of the statement of the case and this 
determination became final.  See 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1973).  Under applicable criteria, previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R.§ 3.105(a) (2005).  The veteran was informed by 
letter in October 2003 and via the adjudicative actions 
issued of what constitutes, and does not constitute, a CUE in 
this case.  See Livesay v. Principi, 15 Vet. App. 165 (2001).    

The January 1974 rating decision is not subject to revision 
on the same factual basis except by a duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§ 3.105.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has addressed the question 
of determining when there is CUE present in a prior decision.  
In this regard, the Court has propounded a three-pronged 
test.  These are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed a the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

"...CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error... that, if true, would be CUE 
on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for 
the alleged error.  It must be remembered that there is 
a presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger."

See also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) 
(Expressly adopting the "manifestly changed the outcome" 
language in Russell, supra).

In his March 2001 claim, the veteran indicates that the in-
service determinations regarding his migraine headaches were 
unsupportable and that the decision was incorrect.  In 
support of this conclusion, he submitted medical opinions 
from his current private physician.  However, as indicated 
above, a CUE claim is viewed in light of the evidence of 
record at the time the decision was made.  As such, recent 
medical opinions do not serve to show that the January 1974 
rating decision contained CUE. 

The veteran and his representative have also argued that 1) 
the evidence in January 1974 did not rebut the presumption of 
soundness, and as such, his migraine headaches should not 
have been considered a pre-existing disability, and 2) even 
if pre-existing, his migraine headaches were aggravated by 
his military service.  The January 1974 rating decision 
reflects that while an August 1973 medical board report 
indicated the veteran headaches were incurred in service and 
not existing prior to service, these findings were reversed 
by a physical evaluation board which found in September 1973 
that the veteran's migraine headaches existed prior to 
service and were not aggravated by service.  The evaluation 
board's report cited to the veteran's in-service head ache 
complaints beginning 2 months after entering service, the 
veteran's reported pre-service headaches which he considered 
migraines, the hereditary nature of migraines, and the 
pattern of head aches the veteran exhibited which was 
considered typical of migraines.  The rating decision 
reflects that no evidence showed aggravation beyond the 
normal progression of the disability.  

It is clear from the January 1974 rating decision that 
evidence favorable the veteran (the August 1973 medical board 
report) was considered but that it was determined the weight 
of the evidence as a whole was unfavorable to the veteran 
such that his disability was found to be pre-existing to 
service.  Moreover, aggravation of his pre-existing 
disability was addressed by the notation that the evidence 
did not show the disability increased beyond the normal 
progression of the disability.  As both the soundness and 
aggravation are rebuttable presumptions, the evidence does 
not show that the regulatory provisions in existence at that 
time were incorrectly applied.  See Fugo, 6 Vet. App. at 44 
(broad allegations of a failure to follow the regulations are 
insufficient basis of CUE claim).

The veteran's arguments as to the presumption of soundness 
and the presumption of aggravation are, in essence, arguments 
that the RO improperly weighed the evidence before it at the 
time of the January 1974 rating decision.  Moreover, the 
representative's argument in the May 2006 informal hearing 
presentation that the physical evaluation board decision was 
not binding and the RO erred by relying on a February 1973 
neurology consultation report are again merely arguments that 
the RO improperly evaluated the evidence in 1974.  Simply 
claiming CUE on the basis that the previous adjudication had 
improperly weighed and evaluated the evidence can never 
satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. 
at 44; see also Crippen v. Brown, 9 Vet. App. 412, 421 (1996) 
(an attack on what is deemed an improper conclusion cannot be 
the basis of a CUE).  

Although the RO in 1974 did not articulate the reasons for 
its decision in great detail, it is not generally a fruitful 
exercise to speculate on whether a particular RO decision 
issued prior to February 1, 1990, applied relevant 
regulations or considered certain items of evidence based on 
whether the RO specifically discussed the regulations or the 
evidence in the rating decision.  Before February 1, 1990, 
when 38 U.S.C. § 5104(b) was added to the law to require ROs 
to specify the evidence considered and the reasons for the 
disposition, rating decisions routinely lacked such 
specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  As such, the veteran's arguments regarding the 
misapplication of the presumptions of soundness and 
aggravation fail to constitute CUE.  

In short, notwithstanding the arguments advanced by, or on 
behalf of, the veteran, the veteran has simply failed to 
establish that the correct facts, as they were then known, 
were not before the RO in 1974, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time, and that, but for any such 
alleged error, the outcome of the decision would have been 
different (the basis of a CUE claim).  The standard 
established by the Court is rather stringent.  That standard 
simply has not been met, in the instant case.

As clear and unmistakable error in the January 1974 rating 
decision has not been established, the claim on appeal must 
be denied.


ORDER

The claim that the January 1974 rating decision was clearly 
and unmistakably erroneous is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


